J-S34017-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 KALVIN M. MCCULLOUGH                    :
                                         :
                   Appellant             :   No. 1630 MDA 2019

          Appeal from the PCRA Order Entered September 12, 2019
   In the Court of Common Pleas of Lancaster County Criminal Division at
                      No(s): CP-36-CR-0004052-2003


BEFORE: PANELLA, P.J., BENDER, P.J.E., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BENDER, P.J.E.:                 FILED SEPTEMBER 02, 2020

     Appellant, Kalvin M. McCullough, appeals from the post-conviction

court’s September 12, 2019 order denying, as untimely, his seventh petition

filed under the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546.

Additionally, Appellant’s counsel, Dennis C. Dougherty, Esq., seeks to

withdraw his representation of Appellant pursuant to Commonwealth v.

Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d
213 (Pa. Super. 1988) (en banc). After careful review, we affirm the order

denying Appellant’s PCRA petition and grant counsel’s petition to withdraw.

     The PCRA court provided a detailed summary of the facts and procedural

history of Appellant’s case, which we need not reproduce herein. See PCRA

Court Opinion (PCO), 12/26/19, at 1-7. We only point out that in 2004, a jury

convicted Appellant of four counts each of attempted homicide and aggravated

assault, and one count of conspiracy, based on evidence that he shot at four
J-S34017-20



college students, striking and paralyzing one of them. He was sentenced on

October 15, 2004, to an aggregate term of 38 to 76 years’ incarceration.

Appellant’s judgment of sentence was affirmed by this Court on February 9,

2007, and our Supreme Court denied his petition for allowance of appeal on

July 6, 2007.   See Commonwealth v. McCullough, 924 A.2d 695 (Pa.

Super. 2007) (unpublished memorandum), appeal denied, 927 A.2d 623 (Pa.

2007).

      Over the ensuing years, Appellant filed six unsuccessful PCRA petitions.

On May 29, 2018, he filed the pro se petition underlying the present appeal,

claiming that he has discovered new evidence in the form of a confession by

a man named Lamar Clark. Attached to Appellant’s petition was an affidavit

from Clark — dated April 30, 2018 — in which Clark claims he was the person

who shot at the victims in this case.   The PCRA court appointed Appellant

counsel, who filed an amended petition on his behalf. On February 15, 2019,

the court conducted an evidentiary hearing, at which Appellant, Clark, and

multiple other witnesses testified. On September 12, 2019, the court issued

an order and opinion denying Appellant’s petition as being untimely filed.

Alternatively, the court concluded that Clark’s confession was incredible and

did not warrant a new trial. See PCRA Court Opinion, 9/12/19, at 8-9.

      Appellant filed a timely notice of appeal, and he also timely complied

with the PCRA court’s order to file a Pa.R.A.P. 1925(b) concise statement of

errors complained of on appeal.    Therein, he preserved the following two

issues for our review:

                                    -2-
J-S34017-20


      1. The PCRA [c]ourt erred in … finding that the controlling date for
      [Appellant] to file a [PCRA p]etition under the newly[-]discovered
      evidence exception to the time[-]bar was within a year of April 22,
      2017. The controlling date for the newly[-]discovered evidence
      exception should have had a start date of April 30, 2018, thus
      making any PCRA due within one year of said date. In choosing
      2017 as the controlling date, the [c]ourt erred in relying on the
      unsubstantiated rumor that “Mar-Mar” was the shooter, such
      rumor being inadmissible at any trial or evidentiary proceeding as
      blatant hearsay. Rather, the proper controlling date should have
      been April 30, 2018, the date that Lamar Clark signed the
      notarized affidavit as to his involvement as the true shooter.

      2. The PCRA [c]ourt erred in finding [] Clark and [Appellant] to be
      lacking credibility, as [] Clark was very familiar with the facts of
      the case and in no way could he have known these facts other
      than as the perpetrator of the crime.

Pa.R.A.P. 1925(b) Statement, 10/30/19, at 1-2. On December 26, 2019, the

PCRA court filed a Rule 1925(a) opinion addressing these two issues. Again,

the court determined that Appellant’s petition was untimely, see PCO at 7-11,

and alternatively concluded that Clark’s confession was incredible, id. at 12-

15.

      On June 7, 2020, Appellant’s counsel, Attorney Dougherty, filed an

application to withdraw as counsel and a Turner/Finley no-merit letter. In

Turner, our Supreme Court “set forth the appropriate procedures for the

withdrawal of court-appointed counsel in collateral attacks on criminal

convictions[.]” Turner, 544 A.2d at 927. The traditional requirements for

proper withdrawal of PCRA counsel, originally set forth in Finley, were

updated by this Court in Commonwealth v. Friend, 896 A.2d 607 (Pa.




                                     -3-
J-S34017-20



Super. 2006), abrogated by Commonwealth v. Pitts, 981 A.2d 875 (Pa.

2009),1 which provides:
       1) As part of an application to withdraw as counsel, PCRA counsel
       must attach to the application a “no-merit” letter[;]

       2) PCRA counsel must, in the “no-merit” letter, list each claim the
       petitioner wishes to have reviewed, and detail the nature and
       extent of counsel’s review of the merits of each of those claims[;]

       3) PCRA counsel must set forth in the “no-merit” letter an
       explanation of why the petitioner’s issues are meritless[;]

       4) PCRA counsel must contemporaneously forward to the
       petitioner a copy of the application to withdraw, which must
       include (i) a copy of both the “no-merit” letter, and (ii) a
       statement advising the PCRA petitioner that, in the event the trial
       court grants the application of counsel to withdraw, the petitioner
       has the right to proceed pro se, or with the assistance of privately
       retained counsel;

       5) the court must conduct its own independent review of the
       record in the light of the PCRA petition and the issues set forth
       therein, as well as of the contents of the petition of PCRA counsel
       to withdraw; and

       6) the court must agree with counsel that the petition is meritless.

Friend, 896 A.2d at 615 (footnote omitted).

       Here, Attorney Dougherty filed a petition to withdraw and a no-merit

letter, in which he discusses the issues Appellant wishes to have reviewed,

and explains why Appellant is not entitled to relief.     Notably, counsel first

states that the PCRA court’s decision that Appellant’s petition is untimely “may
____________________________________________


1 In Pitts, our Supreme Court abrogated Friend “[t]o the extent Friend
stands for the proposition that an appellate court may sua sponte review the
sufficiency of a no-merit letter when the defendant has not raised such issue.”
Pitts, 981 A.2d at 879. In this case, Attorney Dougherty filed his petition to
withdraw and no-merit letter with this Court and, thus, our Supreme Court’s
holding in Pitts is inapplicable.

                                           -4-
J-S34017-20



be arguable,” as counsel “believe[s] the … court’s reasoning to have been

incorrect leading to [t]his legal conclusion….” No-Merit Letter, 6/7/2020, at

3. However, counsel does not elaborate on why he believes the court erred

in its untimeliness determination. Instead, counsel concludes that any such

error “will not garner [Appellant] PCRA relief[,]” as the court did not find

Clark’s confession credible, which “defeats the ultimate issue of [Appellant’s]

entitlement to PCRA relief.” Id. Attorney Dougherty verifies in his petition to

withdraw that he has sent his no-merit letter to Appellant, and he provides

proof that he informed Appellant of his right to hire new counsel or proceed

pro se. Appellant filed a pro se response on July 7, 2020, essentially claiming

that the PCRA court’s credibility determination was belied by the record.

Accordingly, Attorney Dougherty has satisfied the first four requirements for

withdrawal under Turner/Finley.

      In regard to the fifth and sixth requirements for withdrawal, we have

conducted our own independent assessment of the record to determine if the

issues Appellant seeks to raise herein are meritless. As part of this review,

we have examined the certified record, Attorney Dougherty’s no-merit letter,

the Commonwealth’s brief, Appellant’s pro se response, and the applicable

case law. We have also considered the December 26, 2019 opinion by the

Honorable Jeffrey D. Wright of the Court of Common Pleas of Lancaster

County. For the reasons set forth by Judge Wright, we agree that Appellant

has failed to demonstrate that he could not have discovered Clark’s confession

earlier, had he exercised due diligence. Alternatively, Judge Wright found that

                                     -5-
J-S34017-20



Clark’s confession was incredible and, contrary to Appellant’s pro se response,

the record supports that determination.2 Therefore, we are bound by it. See

Commonwealth v. Abu-Jamal, 720 A.2d 79, 99 (Pa. 1998) (“Just as with

any other credibility determination, where the record supports the PCRA

court’s credibility determinations, those determinations are binding on [an

appellate c]ourt.”). Consequently, even if Appellant’s petition had been timely

filed, we would discern no error in the court’s decision to deny him post-

conviction relief. Therefore, we affirm the order denying Appellant’s petition

for the reasons set forth by Judge Wright in his December 26, 2019 opinion,

and grant Attorney Dougherty’s petition to withdraw.

       Order affirmed. Petition to withdraw granted.




____________________________________________


2 In Appellant’s pro se response to the Turner/Finley no-merit letter, he
provides cursory objections to the court’s basis for finding Clark incredible that
are confusing and not supported by citations to the record. Additionally, he
seems to focus on alleged discrepancies regarding trivial matters that were
not vital to the court’s credibility decision. To the extent Appellant also
impliedly challenges the court’s timeliness assessment, he seems to argue
that the court utilized dates in 2017 when it should have used dates from 2016
in discerning when he could have first discovered Clark’s confession. Clearly,
using the earlier dates proposed by Appellant only bolsters the court’s
conclusion that he did not exercise due diligence in discovering and/or
presenting the new evidence of Clark’s confession. Accordingly, Appellant’s
response does not demonstrate any error in the court’s decision to deny his
petition.


                                           -6-
J-S34017-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/02/2020




                          -7-
                                                                                      Circulated 08/05/2020 02:30                F--rvi




  IN THE      COURT OF COMMON PLEAS OF LANCASTER COUNTY, PENNSY&ANIA                                                       p
                                              CRIMINAL                                                      >       CD     rrl
                                                                                                        rrt
                                                                                                                          CD
                                                                                                                          -11
                                                                                         C.,
                                                                                                        0
                                                                                                        C')
                                                                                                        CZ
                                                                                                                          c")
 COMMONWEALTH OF PENNSYLVANIA                                                                                            C)
                                                                                                                         .tZ
                                                                                                   7:(          rs.,)    --I
        vs.                                                                  4052-2003             -0                    cf)

 KALVIN M. MCCULLOUGH

                                               OPINION
 BY: WRIGHT, J,                                                              December./         (ft".   ,    2019

        This Opinion is written pursuant to Rule 1925(a) of the Pennsylvania Rules of

Appellate Procedure. Defendant, Kalvin M. McCullough, appeals my September 12,

2019 Order dismissing his seventh Post-Conviction Relief Act ("PCRA") petition filed on

                                makes two claims regarding his PCRA Petition. First, that it

was timely filed within a year of discovering after acquired exculpatory evidence.

Second, that I erred in finding the evidence presented at the PCRA Hearing as lacking

in credibility. As these issues have no merit, Defendant's appeal should be denied.

                                         BACKGROUND

       In the early morning hours of July 27, 2003, a group of five Thaddeus Stevens

College students decided to head off campus and walk to a friend's house in the city of

Lancaster, (Transcript, Jury Trial, August 30, 2004 at 37-39)(hereinafter "Jury Trial").

When the students arrived on the first block of Howard Avenue, they encountered the

Defendant and an unknown individual who began interrogating them about their

identities and involvement in a recent altercation, claiming one of the students "snuck"

the Defendant) (Id. at 73-75). After a brief interaction, Defendant accused the students


"Snuck" in this instance means to sucker punch someone, or punch someone without provocation.
                                                                                                              2_0pinio!




     of lying, gave them three seconds to run, pulled               a gun   from his waistband, and fired a

     shot in the air. (Id. at 75-76). Shortly thereafter, Defendant started shooting at the five

     students as they attempted to flee the unprovoked confrontation. (Id. at 47-50). Four
                                                                                           of
    the five students were able to escape the hail of bullets physically unscathed.

             Unfortunately, the fifth student, Joseph Rodgers, was not so lucky and was

    struck by a bullet in his back. (Id. at 50-51). Mr. Rodgers was transported to
                                                                                   Lancaster
    General Hospital, where he underwent emergency surgery during which several
                                                                                bullet
    fragments were pulled from his spine. (Id.) Despite this emergency care, at eighteen

    years old, Mr. Rodgers, a former student athlete, suffered debilitating injuries which

    rendered him a paraplegic and will confine him to a wheelchair for the remainder of
                                                                                        his

    life. (Id. at 52).

            Defendant was subsequently charged with four counts of Criminal Attempt                   -
    Homicide2, four counts of Aggravated Assault3, and one count Criminal Conspiracy                      -
    Aggravated Assault.4 A jury trial was held on August 30, 2004, and Defendant was

    found guilty on all counts. After a pre -sentence investigation report, The Honorable

    Michael A. Georgelis sentenced Defendant on October 15, 2004 to an aggregate

    sentence of thirty eight (38) to seventy six (76) years in a state correctional institution.5

An appeal and six prior PCRA petitions followed the sentence.

           The Petition sub judice was filed on May 29, 2018 and purported to invoke one of

the narrow exceptions to the timeliness requirement of the PCRA, claiming that

Defendant had discovered after acquired evidence unknown at the time of trial in the


2   18 Pa.C.S.A. § 901(a)
3   18 PS § 2702(A)(1)
4   18 PS § 903(A)(1)
5   President Judge Georgelis has since retired and the case was reassigned to the undersigned.
                                                            2
                                                                                                                       2_Opinior




     form of an alleged confession from an individual by the name of Lamar Clark. On

     February 15, 2019,     I   held a PCRA Hearing to determine the timeliness of the filing of the

     petition and to evaluate the credibility of the "confession" offered by Mr. Clark.

            At the PCRA Hearing, Mr. Clark and Defendant testified on behalf of the

     Defendant. The Commonwealth also called witnesses to describe their investigation into

    this issue and to authenticate messages transmitted through the prison's messaging

    systems.6

            The evidentiary hearing centered on an affidavit from Mr. Clark in which he

    claimed that he, and not the Defendant, was the shooter. (PCRA Petition, Exhibit 1). As

    such, Mr. Clark was questioned extensively on details relating to the shooting. (N.T.

    Evidentiary Hearing, February 15, 2017, at 11-13, 18-20)(hereinafter "Hearing"). On the

    issue of the events, Mr. Clark claimed the shooting was triggered because of an

    altercation caused by       a   group of individuals that "snuck" him on a front porch, although

    he could not remember the timeline from the altercation to the night of the shooting! (Id.

    at 11-12). Mr. Clark also claimed to have two individuals8 with him when he allegedly

    shot at this group of students, which directly contradicts testimony of the three victims

    that testified at the jury trial in 2004.9 (Id. at 22).

           The most telling portion of Mr. Clark's testimony was his lack of memory about

specific details of any portion of the shooting. He could not recall what type of gun was


6 Lieutenant Joyce Rose, Detective William Chalfant, Detective Charles Stevens, and Detective Andrew Morgan
testified to their investigations of Defendant, Lamar Clark, and the various parties involved in this scheme, which
included the interception of electronic messages and recorded telephone calls.
  He could not remember if it was "the next day or sometime that week or whatever it was." (Hearing at 11-12).
8
  One individual was a deceased cousin and the other was one of his cousin's "little buddies" only identified as
"Jay." (Id. at 22). Both individuals were unavailable to corroborate Mr. Clark's version of events.
9 The victims that testified in the 2004 jury trial were Zane
                                                              Brown, Dashawn Harrison, and the shooting victim,
Joseph Rodgers. Two others did not testify. All the victims' stated that two individuals approached them, not three.
(N.T. Jury Trial, August 30, 2004 at 35, 66, and 97).
                                                          3
                                                                                                                          2_Opinior




     used other than it was a revolver, and he could not even say whether it was a big or

     small gun. (Id. at 18, 38), He could not say how many shots he fired, or even estimate

     whether it was six or more than six shots fired. (Id. at 19, 40). When asked what

     happened to the gun he used, his first response was he gave it to                     a   friend. (id. at 20).

     Upon further questioning, Mr. Clark then said he gave it to a nameless person on the

 street before retracting that to state he sold                it   to someone but could not give a name or

 sale price. (Id. at 39-40). Lastly, Mr. Clark admitted to reading about the events in the

 newspaper and referred to the victim as Aaron Rodgers.1° (Id. at 19, 37-38).

           Aside from the actual contents of the affidavit, the timing of the discovery of Mr.

 Clark's identity was at issue. At the time of the investigation, Mr. Barry Stumpf" gave                              a

 statement to the police that "Mar -Mar" was the shooter, according to the "word on the

 street." (PCRA Petition, Exhibit "2", Police Report). At the evidentiary hearing,

 Defendant stated that he heard this "rumor" and the name "Mar -Mar" from inmates

when he transferred to SCI Dallas in January or February of 2017. (Hearing at 60). He

also claimed      it   was about this time that he learned for the first time that "Mar -Mar" was

Lamar Clark. (Id.)

          While Defendant eventually acknowledged that he had known Mr. Clark virtually

his whole life and, in fact, had dated Mr. Clark's sister, he insisted he knew him only as




1G After Mr. Clark admitted he read newspaper stories about the shooting he tried to deny that later in his testimony.
(Hearing at 37-38).
11 This was Defendant's boxing coach, who claimed to have a
                                                                close, personal relationship with Defendant and
described it as a father/son relationship. (Jury Trial at 269).
                                                           4
                                                                                                                         2_Opinior




 "Little Marey." (Id. at 41-42). Mr. Clark, on the other hand, testified that he had gone by

 the nickname "Mar" or "Mar -Mar" his entire life. (Id. at 11).12

          The details of how this affidavit came about, while initially murky, were later

 clarified to be the result of communications between Defendant, Mr. Clark, a Cornelius

 Bryant, and     a   "Jessica Mysteria."13 In a message sent on April 22, 2017, Defendant

 asked Ms. "Mysteria":         "I   need you to look up somebody named Mar -Mar, real name

 Lamar M. Clack [sic],14 MQ414115... Tell him                 I   need an affidavit from him... the statute is

 up for him." (Id. at 84). On April 28, Ms. "Mysteria" confirmed she e -mailed Mr. Clark,

 per Defendant's instructions. (Id. at 85).

          Subsequently, Cornelius Bryant, also known as "Neil," corresponded with both

 Defendant and Mr. Clark prior to the receipt of the affidavit.18 (Id. at 86, 88). One

 message on October 30, 2017 from "Neil" to Defendant stated, "...explain to me about

your situation with being time barred again... Let me know ASAP and I'll holla at Mar -

Mar tonight to see what he says." (Id. at 88). A later message from "Neil" to Mr. Clark

stated, "He (Defendant) said he found a crazy loophole but he needs your help in order

for him to succeed." (Id.) A number of additional messages relating to Mr. Clark

agreeing to the plan were sent, messages which Defendant claimed he did not receive

because he was "in the hole" at SCI Dallas. (Id. at 53-54).




 12 Interestingly enough, despite Defendant's claim to
                                                       have known Mr. Clark only as "Little Marey" until recently, he
used the name "Mar-Mar" with ease about twenty times in total throughout his testimony when referring to Mr.
Clark and never once referred to him as "Little Marey." (Id, at 41-68).
 11 "Jessica Mysteria" was an account on the prison e-mail system who was
                                                                             revealed to be Defendant's ex -girlfriend
Jessica Lopez. (Hearing at 44-46).
14 A later message corrected the misspelling of Mr. Clark's last name. (Id.
                                                                            at 84)
'5 This is Mr. Clark's inmate number. (Id.)
16 "Neil" used the account of an "Anthony Patterson" to correspond to both Defendant and Mr. Clark
                                                                                                      using the
prison e-mail system. (Id. at 87-88).
                                                          S
                                                                                                                          2_Opinion




          Throughout the hearing, Mr. Clark's testimony was shifting, evasive, and vague                              .




 Not only could he not remember details about the events or the victim, he would admit a

fact and then later recant that fact.17 (Id. at 25-26, 31-32). Also, I took judicial notice of

 Mr. Clark's criminal history pursuant to rules 201 and 609(A) of the Pennsylvania Rules

 of Evidence. (Id. at 95). On Docket No. 4865-08, Mr. Clark was convicted of identity

theft and false identification to law enforcement on April 17, 2019, which was within the

ten-year window. (Id.) On Docket No. 4864-08, Mr. Clark was convicted for false reports

to law enforcement authorities with the same conviction date as the prior docket

squarely within the ten-year window. (Id.)

         Other portions of Defendant's testimony were also of some interest. At the jury

trial, Defendant's boxing coach, Mr. Stumpf, testified as an alibi witness and placed

Defendant's whereabouts with him                    in   Philadelphia watching   a   boxing match. (Jury Trial

at 259-261). At the PCRA Hearing, Defendant claimed that he was "all over Lancaster"

that night, including at a party thrown by an individual identified only as "Anwar." t6

(Hearing at 54). He then modified that statement to claim that the the party was actually

over and they were watching a fight. (Id. at 54). When pressed on the issue, Defendant

actually admitted to being "at Mar -Mar's party" before correcting himself and again

stating he was at Anwar's party. (Id. at 55).

         Based on these facts ascertained at the PCRA Hearing through testimony and

documentary evidence,                I    found first that Defendant's PCRA Petition was time barred


17 Mr. Clark first admits to knowing Cornelius Bryant as Neil writing under Anthony Patterson's account, then tries

to say he does not know any of this. (Id. at 25-26, 31-32). In fact, Mr. Clark and Mr. Bryant were housed on the
same block and Mr. Clark admitted to knowing Mr. Bryant "pretty well." (Commonwealth's Exhibit 3, Id. at 26).
18 In the e-mail exchange, there was also a request from Defendant to Ms. Lopez asking her to obtain an
                                                                                                         affidavit
from Anwar stating Defendant was at the party, and he "wouldn't put him (Anwar) under a bus or anything."
(Commonwealth's Exhibit    I   ,   #6).
                                                              6
                                                                                                                               2_Opinion




and therefore was without jurisdiction to hear its merits. Even if the matter had not
                                  I




 been time barred,                          I   found the testimony of both Mr. Clark and Defendant to be evasive,

vague, inconsistent, and wholly incredible, if not perjurious. As such,                               I   dismissed

 Defendant's PCRA by Order on September 12, 2019. He proceeded to file this timely

Appeal to that Order and the Commonwealth responded in turn, As the Appeal is

without merit, it should be denied for the following reasons.

                                                                       DISCUSSION

            Defendant makes two claims on appeal: (1) the PCRA Petition was timely filed

within the one-year limit after the discovery of after acquired evidence; and (2) erred                          I        in

finding Defendant's evidence void of credibility. (Def. Concise Statement of Matters

Complained of on Appeal, October 30, 2019)(hereinafter "Def. Errors on Appeal").                                      I




shall discuss each in turn.

            Timeliness

            Generally,                  a       petition filed pursuant to the PCRA, "including a second or

subsequent petition, shall be filed within one year of the date the judgment becomes

final   .          ."   42 Pa.C.S.A. § 9545(b)(1). Judgment becomes final at the conclusion of

direct review, or at the expiration of time for seeking the review. Id. §9545(b)(3).

            It is       also "well -settled that the PCRA's time restrictions are jurisdictional in

nature." Commonwealth                                v.   Robinson, 139 A.3d 178, 185 (Pa. 2016) (citations omitted).

"As such, this statutory time -bar implicates the court's very power to adjudicate a

controversy and prohibits a court from extending filing periods except as the statute

permits.       .    .   . Id.       Accordingly, "the time for filing       a   PCRA petition can be extended only by



                                                                          7
                                                                                              2_Opinior




operation of one of the statutorily enumerated exceptions to the PCRA time -bar." Id.

(citations omitted). Those exceptions consist of the following:

       (i) The failure to raise the claim previously was the result of interference
           by government officials with the presentation of the claim in violation of
           the Constitution or laws of this Commonwealth or the Constitution or
           laws of the United States;

       (ii) The facts upon which the claim is predicated were unknown to
                                                                       the
           Defendant and could not have been ascertained by the exercise of due
           diligence; or

       (iii) The right asserted is a constitutional right that was recognized by the
             Supreme Court of the United States or the Supreme Court of
             Pennsylvania after the time period provided in this section and has
             been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). It is the Defendant's burden to plead and prove that

one of these timeliness exceptions applies. Commonwealth       v.   Beasley, 741 A.2d 1258,

1261 (Pa. 1999) (citing 42 Pa.C.S.A. § 9545(b)(1)). Moreover, "ftlhat burden necessarily

entails an acknowledgement by the petitioner that the PCRA petition under review         is

untimely but that one or more of the exceptions apply." Id. If a Defendant invokes any of

the exceptions, yet another requirement is that the petition is filed within one year from

the date it could be filed. 42 Pa.C.S.A. § 9545(b)(2).

       In the instant petition, Defendant invokes the after acquired evidence exception

of 42 Pa.C.S.A. § 9545(b)(1)(ii). By invoking this exception, it is the burden of the

Defendant to plead and prove by a preponderance of the evidence that the after

acquired evidence could not have been uncovered using due diligence before trial, it is

not merely cumulative, it does not go to impeaching the credibility of evidence produced

at trial, and the evidence would likely compel a change in verdict. Commonwealth        v.


D'Amato, 586 A.2d 806, 823 (Pa. 2004).

                                             g
                                                                                                               2_Opinior




         It is undisputed that Defendant's seventh PCRA Petition falls well outside of the

 original one-year limitation, as his sentence became final on March 14, 2006.19

 Defendant now relies on the after acquired evidence exception to trigger a new one

year period in which to file his seventh PCRA Petition.               It is   also undisputed that the

evidence Defendant proffered is not cumulative, it is not being used to impeach trial

testimony, and     it   would likely result in a different outcome, which satisfied three of the

four elements outlined in D'Amato. The two issues of timeliness of the petition are

whether or not Defendant exercised due diligence                in   uncovering the evidence and at

which point the after acquired evidence became known to the Defendant.

        At the PCRA Hearing, Defendant explained "Mar -Mar" was brought up when he

was transferred to SCI Dallas in January or February of 2017. (Hearing at 60-61). He

was told by several other inmates that "Mar -Mar" had confessed to others about

committing the shooting. (Hearing at 60-61). Defendant knew the name because Mr.

Stumpf made comments to the police about "Mar -Mar" being the shooter during the

initial investigation. (Id. at 62).

        Giving Defendant the benefit of every doubt, what this establishes is that, at the

latest, by February 2017 he had acquired the evidence necessary to trigger the one-

year filing period. Accordingly, his Petition filed May 2018 was untimely.

        Defendant argues that these statements made by Mr. Stumpf and the inmates at

SCI Dallas are inadmissible hearsay and, therefore, do not trigger the commencement

of the filing period. (Brief in Support of Petitioner's Amended PCRA at 3)(hereinafter




19Defendant was sentenced on October 15, 2004. His appeal was dismissed by the Superior Court on January 25,
2005 and again on March 14, 2005. Therefore, his right to petition expired and the sentence became final.
                                                       9
                                                                                                2_   Opinion




"Brief'). Defendant further argues that after hearing the rumors at SCI Dallas, it

prompted him to begin an investigation into the identity of "Mar -Mar," which was the

missing fact and the key to after discovered evidence in the case at hand. (1d. at 4).

Defendant explains the delay between learning the identity of Mr. Clark and the date of

the affidavit was caused by his stay in a disciplinary unit at his assigned SCI which

made him unable to correspond on the e-mail messaging system. In short, the

Defendant views the date of the affidavit as the controlling date for the after acquired

evidence exception to begin tolling. This Court disagrees.

        Claims based on inadmissible hearsay do not implicate the tolling of the after

acquired evidence exception. Commonwealth           v.   Yarris, 731 A.2d 581, 592 (1999). "A

petitioner fails to meet his burden when the facts asserted were merely 'unknown' to

him." Commonwealth v. Taylor, 2007 Pa. Super. 282, 1110, 933 A.2d 1035, 1041

(2007)(citing Commonwealth     v.   Chester, 895 A.2d 520, 523 (2006)). Petitioner must

also explain why the asserted facts could not have been discovered earlier by using due

diligence to uncover them. Commonwealth        v.   Breakiron, 566 Pa. 323, 331, 781 A.2d 94,

98 (2001).

       While the statements made by Mr. Stumpf and the inmates at SCI Dallas

regarding the rumor of "Mar -Mar" being the shooter may be inadmissible hearsay, the

issue is not hearsay but rather due diligence, or the lack thereof. Defendant fails to

explain why a jailhouse rumor in 2017 triggered an investigation when, by Defendant's

own admission, the same rumor existed in 2003. Defendant fails to explain why he

gives inmate chatter greater credibility than a boxing coach with whom he shared an

almost paternal relationship. Defendant's only explanation of the lack of due diligence is

                                              10
                                                                                                                  2_Opinioi




 he was "in the hole" and could not correspond in order to get the affidavit.20 Defendant

 failed to exercise due diligence and subsequently fails to meet his burden of proving the

 after acquired evidence exception.

          Assuming Defendant did exercise some amount of due diligence as he argues,

 Defendant's argument as to the controlling date of the discovery of information remains

 fatally flawed. Defendant argues that whether or not the true shooter would actually

 confess holds bearing on the acquisition of evidence, so the date of the affidavit should

be the controlling date. The outstanding fact allegedly "acquired" by the Defendant was

the true identity and legal name of "Mar-Mar," the alleged shooter. Defendant claims the

identity of "Mar-Mar" was unknown to him until he "learned" it was Lamar Clark,

evidenced by the April 22, 2017 e-mail to "Jessica Mysteria" asking her to look up the

individual by that name. (Commonwealth's Exhibit                      1,   #2). As noted previously,   I




consider the triggering event to be even earlier, specifically January or February 2017

when he admits to first learning about "Mar-Mar" when he was transferred to SCI Dallas.

(Hearing at 44). All that Defendant's e-mail to Jessica "Mysteria" in April 2017

demonstrates that he had firm knowledge of the identity of "Mar-Mar" at that time.

Regardless of whether you use the January or February 2017 dates, or the April 22,

2017 date, Defendant failed to file a petition until May 29, 2018, over                    a   year past any of

those dates. Defendant's Petition was untimely and, therefore, properly dismissed.




" Defendant was "in the hole" from November 2, 2017 until February 3, 2018, but he learned of "Mar -Mar's"
identity prior to that period in January or February of 2017. (Hearing at 63).
                                                           11
                                                                                                     2_0piniot




       Credibility

       Assuming, in arguendo, that Defendant's Petition was timely filed, it was still

properly denied because the supporting evidence had no credibility.

       When a trial court is faced with recantation evidence in         a   PCRA, they must hold

an evidentiary hearing to determine the credibility of such evidence. Commonwealth             v.


Small, 189 A.3d 961 (Pa. 2018). As the Pennsylvania Supreme Court stated in Williams,

"...the PCRA court as factfinder      is in a   superior position to make the initial assessment."

Commonwealth         v.   Williams, 557 Pa. 207, 233, 732 A.2d 1167, 1181 (Pa. 1999). Unless

the post -conviction court is satisfied that the recantation is true, it should deny a new

trial based on after -discovered evidence. Small, 189 A.3d 961 at 977. A higher court

should leave the determinations made at an evidentiary hearing undisturbed unless

unsupported by the record. Id. at 971.

       It is   this Court's opinion that Mr. Clark's proffered "admission" is little more than a

transparent effort to proffer false testimony in an attempt to free a guilty man. This

opinion has ample support in the record.

       First, one of the key facts in the instant matter is the identity of "Mar-Mar."

Defendant claims that he had no idea who "Mar-Mar" was, and that Lamar Clark was

only known to him as "Little Marey." (Hearing at 41-42). Mr. Clark testified, however,

that he has been known as "Mar -Mar" since birth. (Id. at 11). Add to that fact

Defendant's admission that he and Mr. Clark were childhood friends and that he had

dated Mr. Clark's sister, and there is no credibility whatsoever that Defendant did not

know who "Mar-Mar" was. (Id. at 41-42). Indeed, Defendant himself said that



                                                   12
                                                                                                                      2_Opinion




"Lancaster's     a real   small city   - it's really small,"21 so it defies logic that a person with
such close familial ties with someone in such a small city would not know a nickname by

which Clark had been known by since birth.

         Furthermore, Mr. Clark's offered testimony was shifting, elusive, inconsistent and

vague. He admitted to knowing Cornelius Bryant as "Neil" during one line of

questioning. (Hearing at 25). Then            a   few moments later, he questions the identity of

Cornelius Bryant as if he never admitted knowing Cornelius Bryant as "Neil." (Id. at 31).

This was all despite the fact that Mr. Clark and Mr. Bryant were incarcerated together in

the past. (Commonwealth's Exhibit 3). He admitted to reading the newspaper account of

the shooting in 2003, but later denied reading any news stories, got confused about

whether or not he read new stories, and could not remember the victim's name. (Id. at

19, 38). He claimed two people were with him at the time of the shooting, which was in

complete contradiction to jury trial testimony. (Id. at 22). Conveniently, all parties that

could corroborate his version of the events were unavailable. (Id.) Finally, while Mr.

Clark could only give vague details of the shooting such as using a revolver, wearing a

hoodie, the name of the victims (which he confused)22, he was utterly unable to give

specifics such as the exact type of gun, an estimate to how many shots were fired, or to

whom and for how much he sold the gun to after the shooting. (Id. at 39). Coupled with

his prior convictions for crimen falsi, Mr. Clark's testimony has no iota of credibility.

        Defendant's testimony was also shifting and inconsistent. At the jury trial in 2003,

Mr. Stumpf testified that he and Defendant went to Philadelphia to watch a fight and did


21Hearing at 62.
22These details are easily obtainable through online news sourced such as: Justin Quinn, Man Guilty of Shooting at
Stevens Students, LancasterOnline, September 15, 2004, available at https://lancasteronline.com/news/ man -guilty -
of-shooting -at-stevens-students/article_7970b3f8-4e54-586c-8c8c-fl9ac7ec2602.html.
                                                         13
                                                                                                    2_Opinior




not return until after midnight at the time of the shooting, and he gave similar statements

to the police. (Jury Trial at 260-261, PCRA Petition, Exhibit "2," Police Report). At the

Hearing, Defendant claimed first he was "all over Lancaster," then at a party at

"Anwar's," but then claimed that the party was over and they were watching the fight.

(Hearing at 54). Defendant then said in his testimony he was at "Mar -Mar's party" before

correcting himself to saying Anwar's party. (Id. at 55). One of Defendant's messages to

Jessica "Mysteria" asks her to try to obtain an affidavit from Anwar to state that

Defendant was at his party. (Commonwealth's Exhibit              1,   #6). Defendant's testimony

along with Mr. Clarks are wholly unbelievable, as shown in the record.

          Lastly, there was an overwhelming amount of evidence presented by the

Commonwealth which shows a scheme contrived by Defendant, Mr. Clark, Mr. Bryant,

and Jessica Lopez aka Jessica "Mysteria" to perjure evidence. Defendant claims actual

innocence in the underlying matter. However, in one of the first messages from "Neil" to

Mr. Clark      there was mention of a "crazy loop hole" that Defendant needed Mr. Clark's

help with to utilize. (Commonwealth's Exhibit 2, #10). Another message from "Neil" to

Mr. Clark said, "He wanted me to make sure you knew exactly what he need [sic] your

help on and how he needs it." (Id. at #13). Other emails between Defendant and Neil

highlight the plan with statements such as, "Explain to me about your situation with

being time barred again.     I   need to know so    I   can do some research on it myself plus my

lady is a law student so she maybe able to help me out as well." (Commonwealth's

Exhibit   1,   #9).

          Actual innocence is not   a   "crazy loop hole" that is time barred. It is this Court's

opinion that Defendant tried to get a childhood friend, Mr. Clark, to take the fall for

                                                   14
                                                                                                2_0pinio




Defendant's heinous actions in 2003 because the statute of limitations had run for the

Commonwealth to successfully prosecute Mr. Clark. Defendant's own words allude to

this in his telephone call to "Neil" the night before the PCRA Hearing, saying, "We never

gave out the whole facts to any of the case. Everything we said is, yo, can you send an

affidavit?" (Hearing at 109). And it was obvious from Mr. Clark's testimony that he did

not know the "whole facts" because he did not commit the shooting. It was clear to this

Court that this was nothing more than   a plot   between these actors to try to exculpate   a

rightfully convicted Defendant from serving the remainder of his sentence.

                                           Conclusion
      The issues Defendant raises are time barred and do not have merit and his

appeal should be should dismissed. Accordingly,      I   enter the following:




                                            15
                                                                                     2_Opinior




 IN THE COURT OF COMMON PLEAS OF LANCASTER COUNTY, PENNSYLVANIA

                                    CRIMINAL

 COMMONWEALTH OF PENNSYLVANIA

       vs.                                                 4052-2003

 KALVIN M. MCCULLOUGH

                                       ORDER


       AND NOW, this       ltoday of December, 2019 the Court hereby submits this

Opinion pursuant to Rule 1925(a) of the Pennsylvania Rules of Appellate Procedure.




                                              BY THE Cp\URT:



                                              JEFFER             HT
                                              JUDGE,




COPIES TO:
Gregory Seiders, Assistant District Attorney
Dennis Dougherty, Esq., 53 North Duke Street, Suite 304, Lancaster, PA 17602




                                         16